DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 01/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 14-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuley (US Patent No: 3,970,318).
Regarding Claim 1: Tuley discloses a blade outer air seal assembly (Figure 1, No. 10) for a gas turbine engine (Column 1, Lines 9-10), comprising a support structure mountable to an engine static structure (for holding assembly 10 inside engine); a blade outer air seal having a plurality of segments (12) extending circumferentially about an axis and mounted to the support structure (Figure 1), at least two segments of the plurality of segments having a base portion (Figure 3, No. 18 & 20) extending in a circumferential direction from a first circumferential side (26, 36, 32) to a second circumferential side (28, 38, 30), a first protrusion (22) extending from the first circumferential side and having a first slot (42) extending in a radial direction from a first entrance, and a second protrusion (24) extending from the second circumferential side and having a second slot (44) extending in the radial direction from a second entrance, wherein the base portion extends in an axial direction from a first axial side of the at least two segments to a second axial side of the at least two segments to define a segment axial length (Figure 2), wherein the axial, circumferential and radial directions are relative to the axis (Figures 1-2), and wherein the first and second protrusions are offset in the radial direction relative to the axis and overlap one another in the circumferential direction (Figures 3 & 5); and a feather seal (54) arranged in the first slot and the second slot between the at least two segments such that the feather seal is pivotable between first (Figure 3) and second (Figure 5) positions in response to relative movement between the first and second protrusions in the circumferential direction, wherein contact is established at first and second points in the first position, contact is established at a third point but not at the first and second points in the second position, the first and third points are established along a first side of the feather seal adjacent to the respective first and second entrances, the second point is established along a second side of the feather seal adjacent to the second entrance (Figures 3 & 5, see below), and the feather seal extends in the axial direction for most of the seal segment axial length (Figure 2; Column 4, Lines 11-14).
[AltContent: arrow][AltContent: textbox (Third Point)][AltContent: textbox (First Entrance)][AltContent: textbox (Second Entrance)][AltContent: textbox (First Point)][AltContent: textbox (Second Point)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    187
    449
    media_image1.png
    Greyscale

Regarding Claim 3: Tuley discloses the blade outer air seal assembly of Claim 1, wherein the feather seal has a thickness that is less than a circumferential width of the first and second slots, the circumferential width with respect to the circumferential direction (Figures 3 & 5).
Regarding Claim 7: Tuley discloses the blade outer air seal assembly of Claim 1, wherein the feather seal extends in the axial direction for at least 80% of the segment axial length (Column 4, Lines 11-14).
Regarding Claim 8: Tuley discloses the blade outer air seal assembly of Claim 1, wherein a circumferential gap (34, 34’) is established between each adjacent pair of the plurality of segments to accommodate thermal expansion (Column 4, Lines 34-39), and one of the first and second protrusions is circumferentially aligned with the respective circumferential gap (Figures 3 & 5).
Regarding Claim 14: Tuley discloses the blade outer air seal assembly of Claim 1, wherein the feather seal comprises a metallic material (Column 4, Lines 8-11).
Regarding Claim 15: Tuley discloses the blade outer air seal assembly of Claim 1, wherein the first slot extends radially outward and the second slot extends radially inward relative to the radial direction, and the first entrance is aligned with the second entrance in the circumferential direction (Figures 3 & 5, see above).
Regarding Claim 17: Tuley discloses a gas turbine engine (Column 1, Lines 9-10), comprising a compressor section including a compressor; a turbine section including a turbine that drives the compressor (all inherent characteristics of a gas turbine engine); an assembly (Figure 1, No. 10) having a plurality of segments (12) arranged circumferentially about an engine axis (Figure 1), at least two segments of the plurality of segments having a base portion (Figure 3, No. 18 & 20) extending in a circumferential direction from a first circumferential side (26, 36, 32) to a second circumferential side (28, 38, 30), a first protrusion (22) extending from the first circumferential side and having a first slot (42) extending in a radial direction from a first entrance and being circumferentially inward of a first end (26) of the first protrusion relative to the circumferential direction (Figure 3), and a second protrusion (24) extending from the second circumferential side and having a second slot (44) extending in the radial direction from a second entrance and being circumferentially inward of a second end (28) of the second protrusion relative to the circumferential direction (Figure 3), wherein the base portion extends in an axial direction from a first axial side of the at least two segments to a second axial side of the at least two segments to define a segment axial length (Figure 2), wherein the axial, circumferential and radial directions are relative to the axis (Figures 1-2), and wherein the first and second protrusions are offset in the radial direction relative to the axis and overlap one another in the circumferential direction (Figures 3 & 5); and a feather seal (54) arranged in the first slot and the second slot between the at least two segments such that the feather seal is pivotable between first (Figure 3) and second (Figure 5) positions in response to relative movement between the first and second protrusions in the circumferential direction, wherein contact is established at first and second points in the first position, contact is established at a third point but not at the first and second points in the second position, the first and third points are established along a first side of the feather seal adjacent to the respective first and second entrances, the second point is established along a second side of the feather seal adjacent to the second entrance (Figures 3 & 5, see below), and the feather seal extends in the axial direction for most of the seal segment axial length (Figure 2; Column 4, Lines 11-14).
Regarding Claim 20: Tuley discloses the gas turbine engine of Claim 17, wherein the feather seal comprises a metallic material (Column 4, Lines 8-11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuley in view of Blaney (US Publication No: 2016/0194979).
Regarding Claim 2: Tuley discloses the blade outer air seal assembly of Claim 1; however, Tuley fails to disclose at least one segment of the at least two segments having at least one hook extending radially outward from the base portion, and the first and second slots being circumferentially outward of the at least one hook.
Blaney teaches blade outer air seal segments (Figure 6, No. 72A-B), the segments comprising at least one hook (Figure 3, No. 88 & 90) extending radially outward from a base portion (74) and slots (Figures 5A-B, No. 112 & 114) circumferentially outward of said at least one hook (Figures 3 and 5A-B).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least one segment of Tuley with at least one hook, as taught by Blaney, for the purpose of mounting the blade outer air seal segments to an outer casing of the gas turbine engine (Paragraph [0031], Lines 6-12).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuley.
Regarding Claim 4: Tuley discloses the blade outer air seal of Claim 3; however, Tuley, fails to disclose a ratio of the circumferential width of the first and second radially extending slots to the thickness of the feather seal being between about 1.5 and 2.5.
Tuley does, however, disclose that the circumferential width of the first and second radially extending slots, and thus the ratio of the circumferential width of the first and second radially extending slots to the thickness of the feather seal, prevents the side walls of the radially extending slots from interfering or obstructing rotation of the feather seal (Column 4, Lines 62-68).  Therefore, the circumferential width of the first and second radially extending slots, and thus the ratio of the circumferential width of the first and second radially extending slots to the thickness of the feather seal, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the ratio of circumferential widths prevents the side walls of the radially extending slots from interfering or obstructing rotation of the feather seal.  Therefore, since the general conditions of the claim, i.e. that the circumferential width of the first and second radially extending slots is greater than the circumferential width of the feather seal, were disclosed in the prior art by Tuley, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
to provide the blade outer air seal disclosed by Tuley having a ratio of the circumferential width of the first and second radially extending slots to the thickness of the feather seal as claimed to prevent the side walls of the radially extending slots from interfering or obstructing rotation of the feather seal.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 5: Tuley discloses the blade outer air seal assembly of Claim 1, wherein the feather seal is arranged at a first angle in the first position and at a second angle in the second position (Figures 3 & 5); however, Tuley fails to disclose each of the first and second angles being less than 10 degrees with respect to the radial direction.
Tuley does, however, disclose that the angle of the first and second positions of the feather seal allows the feather seal to accommodate thermally induced circumferential growth of adjacent segments of the blade outer air seal while avoiding any leakage problems between the two segments (Column 5, Lines 12-21).  Therefore, the angles of the first and second positions of the feather seal are recognized as result-effective variables, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the angles allow the feather seal to accommodate thermally induced circumferential growth of adjacent segments of the blade outer air seal while avoiding any leakage problems between the two segments.  Therefore, since the general conditions of the claim, i.e. that the feather seal is arranged at a first angle in the first position and at a second angle in the second position, were disclosed in the prior art by Tuley, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
to provide the angles of the first and second positions of the feather seal disclosed by Tuley being in the claimed range to accommodate thermally induced circumferential growth of adjacent segments of the blade outer air seal while avoiding any leakage problems between the two segments.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 6: Tuley discloses the blade outer air seal assembly of Claim 5; however, Tuley fails to disclose the second angle being less than the first angle.
Tuley does, however, disclose that the angle of the first and second positions of the feather seal allows the feather seal to accommodate thermally induced circumferential growth of adjacent segments of the blade outer air seal while avoiding any leakage problems between the two segments (Column 5, Lines 12-21).  Therefore, the angles of the first and second positions of the feather seal are recognized as result-effective variables, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the angles allow the feather seal to accommodate thermally induced circumferential growth of adjacent segments of the blade outer air seal while avoiding any leakage problems between the two segments.  Therefore, since the general conditions of the claim, i.e. that the feather seal is arranged at a first angle in the first position and at a second angle in the second position, were disclosed in the prior art by Tuley, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second angle of the feather seal disclosed by Tuley being less than the first angle of the feather seal to accommodate thermally induced circumferential growth of adjacent segments of the blade outer air seal while avoiding any leakage problems between the two segments.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claim(s) 9, 13, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuley in view of Kerns (US Publication No: 2018/0195403).
Regarding Claim 9: Tuley discloses the blade outer air seal assembly of Claim 1; however, Tuley fails to disclose each of the at least two segments comprising a ceramic matrix composite material.
Kerns teaches a shroud segment (Figures 3-5, No. 302) for a blade outer air seal, wherein the segment comprises a ceramic matrix composite material (Paragraph [0046], Line 8-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least two segments of the assembly of Tuley out of a ceramic matrix composite material, as taught by Kerns, for the purpose of providing the segments with a high temperature capability (Paragraph [0046], Lines 8-11).
Regarding Claim 13: Tuley discloses the blade outer air seal assembly of Claim 1; however, Tuley fails to disclose the feather seal comprising a ceramic matrix composite material.
Kerns teaches a feather seal for use in a gas turbine engine shroud ring, wherein said seal comprises a ceramic matrix composite material (Paragraph [0078], Lines 1-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the feather seal of the assembly of Tuley out of a ceramic matrix composite material, as taught by Kerns, for the purpose of providing the feather seal with a higher temperature material, thus reducing leakage and cooling between and around seal segments and therefore increasing engine performance and efficiency (Paragraph [0003], Lines 5-8; Paragraph [0004], Lines 6-8).
Regarding Claim 16: Tuley discloses the blade outer air seal assembly of Claim 15; however, Tuley fails to disclose each of the at least two segments comprising a ceramic matrix composite material.
Kerns teaches a shroud segment (Figures 3-5, No. 302) for a blade outer air seal, wherein the segment comprises a ceramic matrix composite material (Paragraph [0046], Line 8-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make each of the at least two segments of the assembly of Tuley out of a ceramic matrix composite material, as taught by Kerns, for the purpose of providing the segments with a high temperature capability (Paragraph [0046], Lines 8-11).
Regarding Claim 18: Tuley discloses the gas turbine engine of Claim 17; however, Tuley fails to disclose each of the at least two segments comprising a ceramic matrix composite material.
Kerns teaches a shroud segment (Figures 3-5, No. 302) for a blade outer air seal, wherein the segment comprises a ceramic matrix composite material (Paragraph [0046], Line 8-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make each of the at least two segments of the engine of Tuley out of a ceramic matrix composite material, as taught by Kerns, for the purpose of providing the segments with a high temperature capability (Paragraph [0046], Lines 8-11).
Regarding Claim 19: Tuley discloses the gas turbine engine of Claim 17; however, Tuley fails to disclose the feather seal comprising a ceramic material.
Kerns teaches a feather seal for use in a gas turbine engine shroud ring, wherein said seal comprises a ceramic matrix composite material (Paragraph [0078], Lines 1-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the feather seal of the engine of Tuley out of a ceramic matrix composite material, as taught by Kerns, for the purpose of providing the feather seal with a higher temperature material, thus reducing leakage and cooling between and around seal segments and therefore increasing engine performance and efficiency (Paragraph [0003], Lines 5-8; Paragraph [0004], Lines 6-8).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuley and Kerns as applied to claim 9 above, and further in view of Kirby (US Publication No: 2018/0194689).
Regarding Claim 10: Tuley, as modified by Kerns, discloses the blade outer air seal assembly of Claim 9, wherein the ceramic matrix composite material includes fibers establishing a braided fabric or a woven fabric.
Kirby teaches a ceramic matrix composite material for use in gas turbine engine shrouds (Paragraph [0003], Lines 1-4), wherein the CMC material includes fibers establishing a woven fabric (Paragraph [0003], Lines 6-12; Paragraph [0006]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the CMC material of the segments of Tuley, as modified by Kerns, with fibers establishing a woven fabric, as taught by Kirby, for the purpose of providing the segments with a light weight, high strength, and high stiffness (Paragraph [0003], Lines 1-4).
Regarding Claim 11: Tuley, as modified by Kerns and Kirby, discloses the blade outer air seal assembly of Claim 10, wherein the fibers comprise silicon carbide (Kirby: Paragraph [0006]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuley in view of Moga (US Patent No: 11,015,485).
Regarding Claim 12: Tuley discloses the blade outer air seal assembly of Claim 1; however, Tuley fails to disclose each of the at least two segments comprising a monolithic ceramic material.
Moga teaches a shroud assembly (Figures 2-3, No. 20) for a gas turbine engine, wherein the assembly comprises a plurality of shroud segments (22) made out of a monolithic ceramic material (Column 8, Lines 44-45).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least two seal segments of the assembly of Tuley out of a monolithic ceramic material, as taught by Moga, for the purpose of providing the segments with very good properties in compression and to eliminate thermal stress issues seen in CMC segments (Column 8, Lines 44-49).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745